Citation Nr: 1046565	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  01-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the 
service-connected muscle strain of the neck with cervical spine 
radiculopathy, consisting of sensory impairment of the left arm, 
left thumb and left index fingers (cervical spine disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from 

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision that granted 
service connection for a cervical spine disability and assigned a 
20 percent rating, effective on October 1, 1999.

This matter was remanded by the Board in September 2003, June 
2007 and May 2009 for additional notice and development of the 
record.

In August 2001, the Veteran testified at a hearing at the RO 
before a Decision Review Officer (DRO); a transcript of this 
hearing is associated with the claims file.

The issues of an increased rating higher than 30 percent for the 
service-connected cervical spine disability and a separate 
compensable rating for the service-connected cervical spine 
disability on the basis of radiculopathy are addressed in the 
REMAND portion of this document and are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected cervical spine disability is shown to have 
been manifested by a disability picture manifested by limited 
motion with an additional functional loss due to pain and during 
flare-ups that more nearly approximated that of severe limitation 
of motion for the period of the appeal.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for the 
service-connected muscle strain of the neck have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a including 
Diagnostic Codes (Codes) 5290 and 5293 (2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including Codes 5237 and 5243 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).

As the March 2000 rating decision on appeal granted service 
connection for a cervical spine disability, and assigned a 
disability rating and effective date for the award, statutory 
notice had served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

The question of whether a further VCAA letter for such 
"downstream" issues is required was also addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case (SOC) was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.

In this case, the necessary SOC was issued in May and notice on 
the downstream issue was also provided in May 2004, May 2005, 
August 2005, April 2006, June 2007, and August 2009 
correspondence.  

The claimant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these "downstream 
elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

VA has obtained all pertinent/identified records that could be 
obtained.  The RO arranged for VA examinations.  To the extent 
that the action taken hereinbelow is favorable to the Veteran, 
further discussion of VCAA is not required at this time.


Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Nevertheless, the Board acknowledges that separate ratings can be 
assigned for separate periods of time, based on the levels of 
disability manifested during each separate period of time, from 
the effective date of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The Veteran's service-connected cervical spine disability has 
been rated by the RO under 38 C.F.R. § 4.71a, Codes 5299-5293.

Under Diagnostic Code 5290, slight limitation of motion of the 
cervical segment of the spine warrants a 10 percent evaluation.  
Moderate limitation of motion of the cervical segment of the 
spine warrants a 20 percent evaluation.  A 30 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).

Under 38 C.F.R. § 4.71a, Code 5293 (2002), a 10 percent 
evaluation was assigned for mild intervertebral disc syndrome.  A 
20 percent evaluation was assigned for moderate intervertebral 
disc syndrome, with recurring attacks.  

A 40 percent evaluation was assigned for severe intervertebral 
disc syndrome, characterized by recurrent attacks with 
intermittent relief.  

A 60 percent evaluation was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms compatible 
with sciatic neuropathy which characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 38 C.F.R. § 
4.71a, Diagnostic Code 5243, a 10 percent evaluation is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past twelve months.  

A 20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past twelve months.  

A 40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past twelve months.  

A 60 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.

Effective on September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (now codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2010)).

The revised regulations provide as follows: General Rating 
Formula for Diseases and Injuries of the Spine: (For diagnostic 
codes 5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

A 20 percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 30 percent evaluation is assigned when forward flexion of the 
cervical spine is 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  

A 40 percent evaluation is in order for unfavorable ankylosis of 
the entire cervical spine.  

A 100 percent evaluation contemplates unfavorable ankylosis of 
the entire spine.

The Board notes that the terms "mild," "moderate" and "severe" 
are not defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the end 
that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 degrees, 
extension is 0 to 45 degrees, left and right lateral flexion are 
0 to 45 degrees, and left and right lateral rotation are 0 to 80 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (0 degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2010).

Amended rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  The Board can 
apply only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  

According to this regulation, it is essential that the 
examination on which ratings are based adequately portrays the 
anatomical damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  

The statements describing his symptoms are competent evidence to 
the extent that he can describe what he experiences.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that, for the period of the appeal, the service-
connected cervical spine disability is shown to have more nearly 
approximated the criteria for a finding of severe limitation of 
motion under Code 5290.

During the appeal, the service-connected cervical spine 
disability was manifested by various symptoms that included 
chronic neck pain, limitation of motion and superimposed 
functional loss due to pain and flare-ups.  

Although VA examinations did not always find significant 
limitation of cervical spine motion (see March 2000, August 2004, 
and October 2008 VA examinations), complaints and findings more 
frequently than not were productive of an overall disability 
picture that more closely resembles that of severe limitation 
motion.  

In August 2001, the Veteran testified having episodes in which he 
had what felt like a crick in his neck and a bad burning 
sensation with associated muscle spasms in the shoulder.  With 
activity, his neck "locked up" on him 2 to 3 times a day when 
he was at work.  Similar complaints were noted on an October 2008 
VA examination.  

On April 2004 VA examination, he complained of having crepitance 
and grinding when turning his head to the left and he reported 
that certain positions caused popping.  He also had tightness in 
the paraspinous muscles.  

Significantly, the private treatment records in 2005 showed that 
he had cervical muscle spasms.  

On October 2008 VA neurological examination, the Veteran reported 
having episodes of significantly limited range of neck motion.  
Objectively, the examiner found significantly decreased range of 
neck motion due to pain.  

On the VA orthopedic examination in that same month, the Veteran 
reported that his muscles were tense with rotation of his neck.  
The examiner noted that there was increased discomfort with 
flexion and rotation to the right side.  

On November 2009 VA neurological examination, the Veteran 
reported working full-time mostly on computers and spending 
prolonged periods bending his neck at work that produced pain and 
caused him to take frequent breaks.  The examiner noted the 
Veteran had limited motion of the neck, especially in the 
horizontal direction.  

Given the demonstrated functional loss due to pain and during 
flare-ups, "locking," muscle spasms and tightness, the Board 
finds that the service-connected cervical spine disability 
warrants a 30 percent rating.  

In addition, on this record, the Board will address whether a 
higher rating is warranted after completion of the development 
requested hereinbelow.  


ORDER

An increased rating of 30 percent for the service-connected 
muscle strain of the neck is granted, subject to the regulations 
governing the award of VA monetary benefits.  


REMAND

Pursuant to the May 2009 remand, the Veteran was scheduled for a 
VA examination; however, the November 2009 and July 2010 
examination reports do not fully address the questions previously 
posed in the instructions.  

With regard to the examination deficiencies, the examiner was 
asked identify any left upper extremity disability present and to 
provide opinions regarding whether such disability was related to 
service or to the service-connected cervical spine disability.  
This was not done.  

The examiner was also asked to identify any neurological 
manifestations of intervertebral disc syndrome and opine as to 
its severity; however, this was not done.  

The Board also notes that the examiner indicated that the 
Veteran's left upper extremity symptoms might be connected to 
carpel tunnel syndrome.  

This opinion is inconclusive and too speculative to assist in 
deciding the claim.  Further, the examiner suggested additional 
testing to resolve the question, but this was not done.  

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps to 
obtain any outstanding clinical records 
referable to the service-connected cervical 
spine disability.  The Veteran should be 
notified that he can submit additional 
evidence to support his claim for increase.  

2.  The RO also should be scheduled the 
Veteran for another VA examination.  The 
claims file must be made available and 
reviewed by the examination.  The examiner 
must acknowledge receipt and review of 
these materials in any report generated as 
a result of this remand.

The report of the examination should 
contain a detailed account of all 
manifestations of any disability of the 
left upper extremity found to be present 
and specify the appropriate diagnosis.  

The examiner must also opine whether it is 
at least as likely as not that any separate 
left upper extremity disorder had its onset 
in service or whether it was caused or 
aggravated by the Veteran's service-
connected cervical spine disability.

The examiner must also identify all 
neurological symptoms of intervertebral 
disc syndrome to include reflex changes, 
characteristic pain, and muscle spasm, and 
express an opinion as to their severity in 
terms of being mild, moderate, or severe.  

The examiner should also indicate how many, 
if any, incapacitating episodes there have 
been associated with intervertebral disc 
syndrome.  Full range of motion studies 
also should be conducted of the cervical 
spine including to address any additional 
impairment due to weakness, fatigability, 
or loss of function with repetitive motion 
should be noted.  

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  If the examiner 
cannot provide an opinion without 
speculation this should be stated along 
with an explanation of the reason why an 
opinion would be speculative.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claims for increase in light of all the 
evidence of record.  See 38 C.F.R. § 4.2   
If any benefit sought on appeal remains 
denied, the RO must provide the Veteran and 
his representative with a fully responsive 
Supplemental Statement of the Case and 
afford them with a reasonable opportunity 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


